Citation Nr: 1132308	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lymphoma, to include as due to exposure to herbicides or to bladder cancer.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for residuals of prostate surgery, to include as due to exposure to herbicides or to bladder cancer.

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides or to bladder cancer.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In March 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking entitlement to service connection for lymphoma, to include as due to exposure to herbicides or to bladder cancer.  In a March 2010 Remand, the Board required the RO to afford the Veteran a VA examination and instructed the examiner to state in the examination report that the claims file had been reviewed.  The Veteran was afforded a June 2010 VA examination; however, the examiner did not explicitly state that the claims file was reviewed.  In fact, the examination report contains language that the claims file was not reviewed, whereby the examiner indicated that neither private medical records nor service treatment records were reviewed and that only VA records were reviewed.  The Board notes that the claims file contains private treatment records as well as Social Security disability records.  The Board finds a remand is necessary to obtain an addendum opinion indicating that the claims file was reviewed.

The Veteran is also seeking entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.  The claim was remanded in March 2010 to obtain a medical opinion.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted that the Veteran had primary bladder cancer that was responsible for the residual dysfunctions of erection and urostomy bag usage.  The examiner did not provide a medical opinion regarding the relationship between the Veteran's bladder cancer and his time in service.  A remand is necessary to obtain an addendum opinion that addresses the possible relationship between his bladder cancer and his time in service.

Additionally, the Board finds that the pending claims for residuals of prostate surgery, erectile dysfunction, and TDIU will be affected by the decision regarding entitlement to service connection for bladder cancer.  As such, a decision as to the issues of residuals of prostate surgery, erectile dysfunction, and TDIU will be deferred pending resolution of the decision.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to the June 2010 VA examination for lymphoma, indicating that the claims file was reviewed.  If necessary, afford the Veteran a VA examination for lymphoma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's lymphoma is causally or etiologically related to his time in service, or to the conceded exposure to herbicides.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

2.  Obtain an addendum opinion to the June 2010 VA examination for bladder cancer.  If necessary, afford the Veteran a VA examination for bladder cancer.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bladder cancer is causally or etiologically related to his time in service, or to the conceded exposure to herbicides.  If the answer to this question is in the affirmative, please detail the residual disabilities of the bladder cancer, and state whether it is as likely as not that they are approximately due to or the result of the bladder cancer.   

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After the above development has been completed, readjudicate the Veteran's claims, including the residuals of prostate surgery, erectile dysfunction and TDIU claims.  

If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


